49 So.3d 343 (2010)
Michael James KINNEY, Appellant,
v.
Jamie Danielle KINNEY, a/k/a Jamie Burnes, Appellee.
No. 2D09-5932.
District Court of Appeal of Florida, Second District.
December 29, 2010.
*344 Michael James Kinney, pro se.
Deborah M. Schmitt, Tampa, for Appellee.
KELLY, Judge.
Michael James Kinney, the Husband, appeals an order denying his motion for modification of a judgment of dissolution of marriage. The judgment of dissolution anticipates further judicial labor on the issue of "retroactive child support," and it is not final in this respect. In his motion for modification, the Husband, in essence, sought reconsideration of or rehearing on matters that either have not been finally determined by the trial court, including retroactive child support, or otherwise will not be at issue until the rendition of a final, appealable judgment of dissolution of marriage. The order denying the Husband's motion is a nonappealable order. Accordingly, we dismiss this appeal.
Dismissed.
CASANUEVA, C.J., and LaROSE, J., Concur.